 260317 NLRB No. 41DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In the absence of exceptions, we adopt, pro forma, the hearingofficer's recommendations to overrule Objections 8 and 10.The Employer has excepted to some of the hearing officer's credi-bility findings. The Board's established policy is not to overrule a
hearing officer's credibility resolutions unless the clear preponder-
ance of all the relevant evidence convinces us that they are incorrect.
Stretch-Tex Co., 118 NLRB 1359, 1361 (1957). We find no basisfor reversing the findings.2In so finding, the Board agrees with the hearing officer that theEmployer's promise to increase the incentive pay of the blast fur-
nace employees (Objection 3) and prohibition on the distribution of
literature at its plant gates (Objection 5) constituted objectionable
conduct sufficient to warrant setting aside the election, and that each
of these instances of objectionable conduct constituted an independ-
ent basis for setting aside the election.Member Stephens agrees, and he would rely solely on those objec-tions. He does not pass on the hearing officer's recommendations to
sustain Objections 1 and 2.In adopting the hearing officer's recommendation to sustain Objec-tion 1, Chairman Gould finds it unnecessary to rely on RossmoreHouse, 269 NLRB 1176 (1984), and Sunnyvale Medical Clinic, 277NLRB 1217 (1985).3See, e.g., Trump Plaza, 310 NLRB 1162, 1174 (1993) (retro-active holiday pay); Speco Corp., 298 NLRB 439 fn. 2 (1990).AK Steel Corporation and United Steelworkers ofAmerica, AFL±CIO±CLC, Petitioner and
Armco Employees Independent Federation, In-
tervenor. Case 9±RC±16343April 28, 1995DECISION AND DIRECTION OF SECONDELECTIONBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDTRUESDALEThe National Labor Relations Board, by a three-member panel, has considered objections to an election
held May 26, 1994, and the hearing officer's report
recommending disposition of them. The election was
conducted pursuant to a Decision and Direction of
Election issued by the Regional Director on April 29,
1994. The tally of ballots shows 1402 votes for the Pe-
titioner, 1637 votes for the Intervenor, 8 votes against
the participating labor organizations, and 28 challenged
ballots, an insufficient number to affect the results.The Board has reviewed the record in light of theexceptions and briefs, has adopted the hearing officer's
findings1and recommendations, and finds that theelection must be set aside2and a new election held.1. In its exceptions, the Employer argues that thehearing officer erred in considering the Employer's
motive in determining whether the Employer's promise
to increase the incentive pay of the blast furnace em-
ployees was objectionable conduct. It further argues
that the hearing officer's analysis is inconsistent with
the four-part test applied by the Board in B&D Plas-
tics, 302 NLRB 245 (1991). We disagree.The hearing officer's analysis included considerationof all four elements of the B&D Plastics 
test. Henoted the size of the benefit (a ``substantial improve-ment'' which was ``perceived'' by employees to rep-resent ``an increase of about $35 to $50 per week inemployees' pay''). He noted the more than de minimis
number of employees receiving it: the 105 employeesin the blast furnace department. (We agree with him
that it is reasonable to infer that the promise of the re-
vised incentive had an impact on the other incentive
employees in the unit. Indeed, we note that an Em-
ployer witness testified concerning its own manager's
expectation that its promise of the revised blast incen-
tive would affect other employees.) He discussed howthe employees would reasonably perceive the benefit,i.e., as something which they could obtain during the
election campaign because the Employer would wish
to seek their favor. And finally, and most critically, he
discussed the timing: the Employer announced the re-vised plan to employees 3 days before the election,
even though it had not been finally approved by all the
managers.Nor can the hearing officer properly be faulted fordiscussing motive. As a case cited in B&D Plastics
,supra, makes clear, an employer's business justification
for a particular grant of benefit is relevant, and motive
is a logical part of that inquiry, i.e., whether the action
was taken in order to influence the election. UnitedAirlines Services Corp., 290 NLRB 954 (1988). In thepresent case, as in others, timing of the announcement
is a significant factor.3Accordingly, we agree with the hearing officer thatthe announcement of the revised incentive plan for the
blast furnace employees just before the election is ob-
jectionable conduct that warrants setting aside the elec-
tion.2. In agreeing with the hearing officer's finding thatthe Employer's prohibition of literature distribution at
its plant gates was objectionable, we note in particular
the timing of the Employer's action. The Employer
promulgated and instituted its plant gate no-distribution
policy on or about May 22, 1994, just days before the
election, and continued it in effect until the date of the
election on May 26, 1994. Notwithstanding that there
had been widespread campaign literature disseminationprior to that time, the remaining days of the campaign
likely would have been marked with the parties'
heightened attempts to make last minute appeals to the
unit on issues that had become salient in the campaign.
The Employer's restriction on distribution could have
severely curtailed such communications by barring the
distributors from these locations which the other unit
employees passed to and from their way to work. Ac-
cordingly, we agree that the prohibition of literature
distribution at its plant gates interfered with the em-
ployees' free choice in the election.[Direction of second election omitted from publica-tions.]